Citation Nr: 1604163	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 1989; he subsequently served in both the Army National Guard and the Army reserves with a National Guard and Reserve Activation period from November 2004 to January 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In April 2014, the Board remanded this matter to the Appeals Management Center (AMC) for additional development of the record.  


FINDINGS OF FACT

1.  The Veteran's hearing loss did not have its onset during the Veteran's first period of active duty from March 1989 to July 1989, or during any period of active duty for training.  

2.  The Veteran's bilateral hearing loss was noted on a 2003 enlistment examination, prior to his period of active duty beginning in 2004, and this pre-existing hearing loss was not permanently worsened as a result of active service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1112, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in August 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded a VA examination of his hearing in July 2014.  The examiner's findings were based on review of the service treatment records, the VA treatment records, audiological testing, and an interview with the Veteran.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

An April 2012 supplemental statement of the case (SSOC) reflects that the Veteran presented evidence and testimony at a personal hearing at the RO in March 2012.  In the Board's April 2014 remand, the Board directed the AMC to obtain and associate with the electronic record a copy of the Veteran's March 2012 personal hearing testimony.  In a November 2014 email message, the Appeals Management Center (AMC) requested from the RO a copy of the transcript from this hearing.  In a December 2014 email response, the RO informed the AMC that no hearing transcript could be located in either the electronic record or the paper logs; and, further, that there was no evidence that a personal hearing at the RO was ever recorded.  The RO concluded that the March 2012 hearing could have been an informal hearing.  The Veteran was notified of the unavailability of a 2013 hearing transcript in RO correspondence dated January 2015 and he did not respond.  

The Board's April 2014 remand also directed the RO/AMC to have the Veteran's hearing examined, and to obtain the Veteran's service personnel records and service treatment records from his Reserve Unit in the National Guard.  As noted above, the Veteran was afforded an adequate VA examination in July 2014, and the Veteran's National Guard and Reserve records were obtained.  Therefore, all development directed by the Board's remand in this case appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any additional pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

The Veteran seeks service connection for a bilateral hearing loss disability.  He asserts that his hearing loss was incurred during his period of active duty from November 2004 to January 2006 which included deployment to Iraq.  The Veteran testified at his March 2014 Board hearing that his duties in Iraq included weapons testing which exposed him to a lot of gunfire.  See Hearing Transcript, pp. 17-18.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, any period of active duty for training (ADT or ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT or INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's hearing was examined by VA in July 2014, and a hearing loss for VA purposes was demonstrated pursuant to the audiometric testing.  Thus a current hearing loss disability is demonstrated.  Thus, the Board must determine whether the Veteran's current hearing loss is related to service.  

Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For veterans who have achieved "veteran" status through a prior period of service, as is the case here, and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness at entry applies ONLY when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  Thus a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply.  The examination must reveal no preexisting disabilities.

Here, the Veteran does not contend, and the evidence does not show, that the Veteran had a hearing loss disability related to his period of active duty training from March 1989 to July 1989 or any other period of training prior to his deployment to Iraq in 2004.  A periodic examination was conducted during the Veteran's National Guard service in October 1998.  A hearing loss disability was not noted at that time, and the Veteran's hearing was shown to be normal.  

A February 2003 Army Reserves enlistment examination notes that the Veteran's ear drums were normal; however, audiometric testing was conducted twice and revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
45
LEFT
5
0
5
25
60

and:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
35
LEFT
5
0
0
25
55

These findings reflect a bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385, and a hearing loss was acknowledged under the "Summary of Defects and Diagnoses" section of a February 2003 examination report which was associated with a pre-deployment health assessment conducted in November 2004.  

Although the Veteran did not report trouble hearing prior to his deployment in 2004, the objective findings clearly establish that the Veteran's hearing loss disability was noted on audiograms at the time of entry into active duty in November 2004; thus, the presumption of sound condition does not apply to his claim.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As a hearing loss disability was noted upon the Veteran's entry into active duty in November 2004, the Veteran's claim of service connection for a bilateral hearing loss disability will be considered based on a theory of aggravation of a preexisting disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that "if a preexisting disorder is noted upon entry into service, the [V]eteran cannot bring a claim for service connection for that disorder, but the [V]eteran may bring a claim for service-connected aggravation of that disorder").  The burden lies with the claimant to establish that the evidence is at least in equipoise as to whether his condition increased in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015); Wagner, supra.  If this burden is met, then the burden shifts to VA to show lack of aggravation by establishing that the increase in disability was due to the natural progress of the condition.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); Wagner, supra.

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

The Board finds that the Veteran has not met his burden in proving that his preexisting disability increased in severity during service.

A post-deployment health assessment from December 2005 shows that the Veteran reported that he was exposed to loud noise often, but he specifically answered "no" to the question of whether he currently had (or developed at any time during his deployment) ringing in the ears.  Likewise, he did not report a worsening of his pre-existing hearing loss.  

A VA compensation & pension examination report from April 2011 notes complaints of tinnitus, but he could not report the time of onset.  The Veteran reported exposure to gunfire during service, but denied occupational and recreational noise exposure.  Audiologic test results revealed right ear hearing within normal limits at 500 to 3000 Hz, and moderate sensorineural hearing loss at 4000 Hz.  On the left, hearing was within normal limits from 500-2000 Hz, and moderate to moderately-severe sensorineural hearing loss from 3000 to 4000 Hz.  These findings are similar to the findings in 2003.  

Likewise, an April 2013 Employee Hearing Test Report shows the following audiometric results with pure tone thresholds in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
45
LEFT
10
0
0
40
55

The report also notes baseline findings from May 2007, and indicates that there was no change in hearing compared to the baseline test in either ear.  

Another VA examination was conducted in March 2014, and the audiometric findings, with pure tone threshold in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
45
LEFT
10
10
10
45
5

Based on these findings, and a review of the entire record, the examiner opined that there was no significant threshold shift in the Veteran's hearing in either ear during his active duty from November 2004 to January 2006.  The examiner noted the February 2003 findings above, as well as the findings in 2004, 2011, and on current examination.  The examiner acknowledged that a November 2004 pre-deployment audiogram reflected normal hearing in the right ear; however, the examiner found this inconsistent with all of the other audiograms reviewed, both before and after active duty service.  

Significantly, the examiner noted that the audiometric findings from the 2011 and 2014 examinations showed bilateral hearing loss; and, they were consistent with the examination findings from 2003.  As such, the examiner opined that the Veteran's pre-existing hearing loss was less likely than not aggravated by active service because his thresholds remained stable during that time period.  

The examiner also indicated that the Institute of Medicine has stated that there is no scientific basis on which to conclude that a hearing loss that appears many years after noise exposure can be causally related to that noise exposure if hearing was normal immediately after the exposure.  Based on current knowledge of cochlear physiology, there is no sufficient scientific basis for the existence of delayed onset hearing loss.  The examiner cited the following:  Noise and Military Service-Implications for Hearing Loss and Tinnitus, Institute of Medicine, National Academy of Sciences, 2006.  

There is no medical evidence to the contrary.  While the Veteran is certainly competent to report that he first noticed his hearing loss after service in Iraq, his statements are less probative than the objective evidence of record, which shows that the Veteran's hearing loss pre-existed service in Iraq, and did not permanently worsened during his service in Iraq or as a result thereof.  There is no objective finding to contradict the audiometric findings noted above, and the Veteran's hearing testimony from March 2014 regarding the onset of his hearing loss is inconsistent with the objective findings which show that hearing loss was first noted in February 2003, and the level of that hearing loss remained stable during the time he was deployed in Iraq.  Because the findings from February 2003 are similar to the test results after the Veteran's deployment, these findings outweigh the Veteran's lay statements.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection base upon aggravation of a hearing loss disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for a bilateral hearing loss disability is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


